Citation Nr: 0316146	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  01-08 314	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci





INTRODUCTION

The veteran had active service from April 1945 to December 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  A February 2000 Board decision denied service connection 
for an acquired psychiatric disorder, inclusive of PTSD.

2.  The evidence received since the February 2000 Board 
decision, while not previously of record, is nonetheless 
immaterial because there is no indication the physician 
submitting the statement to support the veteran's petition to 
reopen his claim reviewed his service medical records or, for 
that matter, and of his other treatment history which would 
have enabled the physician to form an opinion on service 
connection on an independent basis.  His statement, instead, 
was entirely conclusive with no explanation of the basis for 
it.


CONCLUSION OF LAW

New and material evidence has not been received since the 
February 2000 Board decision, and the veteran's claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1947, the veteran claimed entitlement to service 
connection for an unrelated disorder and did not mention a 
psychiatric condition.  In February 1963, he claimed 
entitlement to VA pension and again did not mention a 
psychiatric condition.  In August 1963 and March 1964, he 
underwent VA examinations and yet again did not mention a 
psychiatric condition.

In July 1965, the veteran underwent a VA psychiatric 
examination for insurance purposes.  There he described his 
early home life as happy and congenial, said he was an only 
child, that his parents got along well together, and that 
they provided adequately for their family.  He said he was an 
average student but, at the age of 18 and in the tenth grade, 
he quit school to join the Army.  He made a satisfactory 
adjustment to military service, had no disciplinary problems, 
served in Japan in the Army of Occupation and also served in 
Korea.  After service, he returned to his preservice 
occupation of butcher, married in 1947, had three children, 
and made a good social and industrial adjustment.  He said he 
generally enjoyed the company of others, played cards 
socially, and denied any interpersonal difficulties.  
However, in 1960, he sustained a back injury in a motor 
vehicle accident, had surgery for it in 1961, and had not 
worked since.  The examiner noted that the veteran walked 
with a cane, reported residual neurologic symptoms, and 
complained of back pain that interfered with sleep.  The 
examiner said the veteran was preoccupied with his back 
disorder, and was mildly depressed, but no neuropsychiatric 
disorder was indicated.

The veteran underwent a VA psychological evaluation in 
October and November 1989.  At that time, he was preoccupied 
with damage to his home some twelve years earlier by nearby 
mining operations.  He said it destroyed his business and 
caused he and his wife to have "nervous breakdowns."  He 
indicated he had had some homicidal impulses toward mine 
operators, but was treated as an outpatient at a mental 
health center and no longer harbored violent feelings.  He 
denied having taken psychotropic medications, said he used 
vitamin B-12 for dysphoria, and declined VA psychiatric 
treatment.  There were no signs of psychoses, but he appeared 
both anxious and depressed, and the examiner said he 
suspected a major depressive disorder.

In an April 1990 statement, the veteran said that incidents 
in service caused a "nervous condition."  In a July 1990 
statement, and in numerous statements since, he said that, 
during basic training, he went to a hotel off post with an 
Army chaplain, that he stayed overnight in a room with the 
chaplain, and that the chaplain "sexually molested" him.  
In subsequent statements, he said the chaplain "played with 
his genitals."  During an October 1996 VA psychological 
evaluation, he said the chaplain "fondled" him but stopped 
when he protested.  He has never contended that the sexual 
contact consisted of more than the fondling, 
that the chaplain employed weapons or other means of force, 
or that he was physically injured.

During a May 1990 VA psychiatric examination, the veteran 
repeated the story about the chaplain and said he had not 
thought about the incident until 1985 when his wife was 
hospitalized, he fell and injured his hip, and he became 
impotent.  The order in which those 1985 events transpired is 
unclear, and it also is unclear whether any of them are 
interrelated.  The examiner noted some inconsistencies in the 
veteran's statements, and the veteran, when confronted with 
his inconsistent statements, became hostile and defensive.  
The examiner said he questioned the veteran multiple times in 
various ways in an unsuccessful effort to elicit information 
about PTSD symptoms.  The examiner said the veteran did not 
meet the diagnostic criteria for PTSD and, further, that no 
Axis I diagnosis was evident.  He also said, however, that 
the veteran presented himself as being very "entitled," 
self-centered, self-pitying, and suspicious, but that these 
characteristics appeared to be part of a personality style 
rather than an Axis I diagnosis, and the Axis II diagnosis 
was narcissistic personality traits.

An August 1990 RO decision denied service connection for 
PTSD, and the veteran appealed.

During an April 1991 hearing, the veteran repeated the story 
about the chaplain.  He said he did not report the incident 
and had not had psychiatric treatment for any condition 
related thereto.  When queried about crowds, he said he tried 
to avoid crowds, but he also said his wife tried to avoid 
them as well.  When queried about noise, he said that he 
lived close to an interstate highway and to a strip mine and 
was disturbed by backfiring vehicles and by blasting at the 
mine.  However, he has never contended that the incident with 
the chaplain in the hotel involved gunfire, blasting, or 
other kinds of explosions, so his being disturbed by noise 
appears to be unrelated to the incident with the chaplain.  
The veteran said he had problems falling, and staying asleep, 
but he denied having had nightmares, and the Board notes that 
he had previously reported that his back pain interfered with 
his sleep.

A December 1992 Board decision denied service connection for 
PTSD, and the veteran appealed.  In a December 1993 decision, 
the Court of Veterans Appeals determined that the claim for 
service connection for PTSD was not well grounded, and that 
the Board and RO should have denied the claim for that reason 
and should not have reached its merits.

In October 1994, the veteran petitioned to reopen the claim, 
but he did not present any additional supporting evidence.  
In a January 1996 letter, the RO advised him that his claim 
for service connection for PTSD was not well grounded.

In February 1996, the veteran again petitioned to reopen the 
claim.

During an August 1996 VA psychological evaluation, the 
veteran repeated the story of the incident with a chaplain 
that he said occurred 50 years earlier.  He said the chaplain 
fondled him but stopped when he protested.  The examiner said 
the veteran did not demonstrate any symptoms of PTSD, but was 
extremely angry and hostile.  He railed at VA, suggested that 
the man who shot a VA employee was justified in having done 
so, and was adamant, to the point of pounding on the desk, 
that he was entitled to service connection, but the examiner 
said the veteran offered no rational basis for that 
entitlement.  The examiner also said there was a possible 
Axis I diagnosis of rule out major depressive disorder, 
chronic and unrelated to service, "but more than that there 
is clearly an Axis II diagnosis and explanation for his 
behavior which is that of a mixed personality disorder, very 
severe, chronic, and including passive-aggressive, passive-
dependent, narcissistic and paranoid aspects."  The examiner 
further said there was no evidence, with regard to either a 
stressor or psychiatric symptomatology, to justify a 
diagnosis of PTSD.

An August 1996 RO decision denied service connection for 
PTSD, and the veteran appealed.

During a July 1998 Board hearing at the RO, the veteran 
testified that he first noticed symptoms of PTSD in August 
1978.  Later during the hearing, he said he was sexually 
assaulted during basic training, and PTSD symptoms began 
immediately after the assault.  He said he first received 
psychiatric treatment when his wife was hospitalized for a 
psychiatric disorder in 1984.  He did not remember the 
diagnosis rendered then, but knew he had never been diagnosed 
with PTSD.

A February 2000 Board decision determined that there was no 
medical evidence indicating the veteran had PTSD and, in 
September of that year, the Board denied his motion to 
reconsider its decision.

A November 2000 letter from the veteran's representative 
enclosed a statement from the veteran, wherein he repeated 
his story about the incident with the chaplain in the hotel, 
and the representative asked that the statement be 
"processed accordingly."  So the RO deemed the statement to 
be an application to reopen the claim.

In a January 2001 letter, the RO advised the veteran that his 
claim could not be reopened unless new and material evidence 
was submitted.

In February 2001, the RO received a hand-written letter, 
dated in January 2001, addressed to whom it may concern, from 
Alvaro N. Changco, MD, who "certified," however briefly, 
that the veteran had PTSD related to service.

In October 2001, the RO asked Dr. Changco for the veteran's 
treatment records, and the letterhead on records received in 
February 2002 indicated that Dr. Changco's was a "family 
practice."

The records, remarkable for their brevity, began with one 
dated in August 1997 indicating the veteran came in for a 
vitamin B-12 shot.  The physical examination was 
unremarkable, and no mention was made of a psychiatric 
disorder.  On Dr. Changco's next record, dated in April 2000, 
the veteran was upset and depressed as his son recently had 
died.  He was seen next in November 2000 for a blood pressure 
check and in December 2000 for blood tests.  A January 2001 
record simply shows "talk about papers," and the 
"certificate" the doctor prepared was dated January 15, 
2001.  During 2001, the veteran saw Dr. Changco for vitamin 
B-12 shots in January, March, April, May, June, September, 
October, and November, for a steroid injection in the knee in 
July and one in the hip in December, for laboratory tests in 
December, and for the veteran's concern in December that he 
had contracted anthrax from an "Egyptian-looking man with a 
suitcase."

Analysis

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted just days after the 
veteran filed his most recent application to reopen his 
claim.  The VCAA prescribes VA duties to notify the veteran 
of the evidence needed to substantiate the claim, of the 
evidence VA will obtain, and of the veteran's 
responsibilities with regard to obtaining evidence.  And it 
also prescribes VA duties to help a veteran obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

In this case, the January 2001 RO letter advised the veteran 
of the need to submit new and material evidence to reopen his 
previously denied claim.  An April 2001 RO letter advised him 
of the provisions of the VCAA, and an August 2001 Statement 
of the Case set out the law concerning new and material 
evidence and advised him that the records from Dr. Changco 
did not meet these criteria.  In addition to the evidence of 
record at the time of the February 2000 Board decision, 
records of the veteran's treatment by Dr. Changco also have 
been obtained.  In a June 2002 letter, the RO advised the 
veteran that the case was being sent to the Board and invited 
him to submit any additional evidence he had directly to the 
Board, but he has not responded to that letter.  
Consequently, the Board finds that VA has complied with the 
notice requirements of the VCAA.

With regard to the VA duty to assist, it has not yet arisen 
in this case.  That is, the duty to assist is an obligation 
that VA has in connection with an original claim or, for 
example, a claim for a higher rating.  In a claim such as the 
one at hand, however, where the veteran previously has had 
the benefit of the duty to assist, but service connection was 
denied nonetheless and the denial became final and binding on 
him, the duty to assist does not arise until new and material 
evidence has been received to reopen the claim.  Elkins v. 
West, 12 Vet. App. 209, 219 (1999) (en banc).  The claim then 
takes on the character of an original claim, and VA has a 
duty to assist the veteran in developing evidence in support 
of it.  If the rule was otherwise, the concept of finality in 
the VA adjudication process would be a nullity.

Turning now to the law with regard to service connection, it 
is granted for disability resulting from disease or injury 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service, or an injury or disease incurred or aggravated 
there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
More specifically, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD made in accord with 
the diagnostic criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual, medical 
evidence linking the disorder to events in military service 
and, unless the claimant engaged in combat with the enemy or 
was held as a prisoner of war and the claimed stressor is 
related to those experiences, credible supporting evidence 
that the in-service events occurred.  38 C.F.R. §§ 3.304(f), 
4.125.



The evidence of record at the time of the 2000 Board decision 
was discussed above, and clearly that evidence did not 
include a diagnosis of PTSD confirming the veteran has the 
condition.  Accordingly, service connection was denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a current disability, there can be no 
valid claim).

Decisions of the Board are final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7104(b).  Claims 
denied by the Board can only be reopened upon receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  "New and 
material evidence" is evidence not previously considered by 
VA adjudicators that is neither cumulative nor duplicative, 
that relates to a previously unestablished fact necessary to 
substantiate the claim, and that, by itself or in connection 
with other evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a) (2001).  The regulation, 38 C.F.R. § 3.156, 
was amended, see 66 Fed. Reg. 45630 (Aug. 29, 2001), but the 
amendment was not effective until August 29, 2001, and the 
veteran's application to reopen was received prior to the 
effective date of the amendment, so the amendment is not 
applicable here.

Evidence received since the 2000 Board decision consists of 
treatment records and the "certificate" by Dr. Changco.  In 
his "certificate," Dr. Changco "certified" that the 
veteran has PTSD related to his military service, and that 
"certificate" conflicts with reports of numerous 
psychiatric examinations and psychological evaluations 
already of record.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility can be 
particularly difficult where, as here, medical opinions 
diverge but, in weighing the medical evidence, the Board may 
accept one medical opinion and reject others.  Id.  Still, 
the Board cannot make its own independent medical 
determination, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court 
has provided guidance for weighing medical evidence.  The 
Court has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  In addition, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id., 
citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

The veteran was examined by psychiatrists and evaluated by 
psychologists in 1965, 1989, 1990, and 1996, and none of 
those examinations or evaluations resulted in a psychiatric 
diagnosis-including PTSD.  Dr. Changco, on the other hand, 
has a family practice, and there is no indication in his 
records that he has the requisite training and experience to 
diagnose psychiatric disorders.  The "certificate" he 
submitted is outside the scope of his expertise.  LeShore; 
Layno.  More importantly, however, his treatment records do 
not contain clinical findings from a psychiatric examination 
or any indication that he reviewed reports prepared by other 
clinicians qualified to conduct such an examination.  Thus, 
his "certificate" was not based on any supporting clinical 
data.  Bloom; Black.  Indeed, it is clear from his records 
that Dr. Changco did not even examine the veteran with regard 
to psychiatric disorders, and it is difficult to understand 
how he could, under any imaginable code of ethics or 
professional responsibility, issue his "certificate" in 
this circumstance.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where, as here, 
there was no indication the physician had reviewed the 
claimant's service medical records (SMRs) or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Thus, Dr. Changco's 
"certificate" is not sufficient grounds to reopen the 
claim.


ORDER

Since new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for PTSD 
is denied.



_______________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

